                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MIKE BAUMANN, INDIVIDUALLY AND                     )
 AS INDEPENDENT ADMINISTRATOR OF                    )
 THE ESTATE OF LORA MAE BAUMANN,                    )
                                                    )
                         Plaintiffs,                )
                                                    )     Cause No. 3:18-cv-1786
 v.                                                 )
                                                    )
 CALHOUN NURSING AND                                )
 REHABILITATION CENTER, LLC,                        )
                                                    )
                         Defendant.                 )


                                  ANSWER OF DEFENDANT

       Comes now defendant, by and through its attorneys, Sandberg Phoenix & von Gontard

P.C., and for its Answer to Plaintiff’s Complaint, states as follows:

                                  GENERAL ALLEGATIONS

       1.       Defendant denies the allegations contained in paragraph 1, as the events

complained of occurred only in Calhoun County, Illinois.

       2.       Defendant admits that plaintiff’s allegations contained within in the Complaint

relate to Lora Mae Baumann’s residency at defendant’s facility in Hardin, Illinois.   Defendant

further admits that Lora Mae Baumann was a resident of defendant’s facility from on or about

February 8, 2012 to June 14, 2012.

                 COUNT I – NURSING HOME CARE ACT VIOLATIONS

       3.      Defendant admits the allegations contained in paragraph 3.

       4.      Defendant admits the allegations contained in paragraph 4.

       5.      Defendant admits the allegations contained in paragraph 5.

       6.      Defendant admits the allegations contained in paragraph 6.

                                            Page 1 of 5
10402074.1
       7.      Defendant admits the allegations contained in paragraph 7.

       8.      Defendant admits the allegations contained in paragraph 8.

       9.      Defendant denies the allegations contained in paragraph 9, including all

subparagraphs.

       10.     Defendant denies the allegations contained in paragraph 10.

   WHEREFORE, having answered Count I of plaintiff’s Complaint, defendant seeks dismissal

of Count I.

                          COUNT II – WRONGFUL DEATH ACT

       1-2.    Defendant incorporates by reference its responses to paragraphs 1-2 as paragraphs

1-2 of this Count.

       3-10. Defendant incorporates by reference its responses to paragraphs 3-10 as

paragraphs of 3-10 of Count II.

       11.     Defendant denies the allegations contained in paragraph 11.

       12.     Defendant has insufficient information with which to admit or deny the

allegations contained in paragraph 12, and therefore denies same.

                                  AFFIRMATIVE DEFENSES

       1.      In further answer and for its defense, Defendant states that it is entitled to a

reduction to the amount of any recovery in favor of Plaintiff as set forth in 735 ILCS 5/2-1205.

       2.      In further answer and for its defense, Defendant states that any amounts due

Plaintiff must be reduced by the proportion of Plaintiff’s negligence pursuant to the comparative

fault principles set forth in 735 ILCS 5/2-1116.

       3.      In further answer and for its defense, should a judgment be entered against this

Defendant, Defendant prays for a determination and apportionment of fault between this



                                           Page 2 of 5
10402074.1
Defendant and any other persons and/or entities who may or may not be parties at the time this

case is submitted to the jury or trier of facts, who caused or contributed to cause any alleged

injuries or damages claimed by Plaintiff in this Complaint.

       4.      In further answer and for its defense, to the extent Plaintiff has been compensated

for any alleged damages by receiving payment from other persons or entities, the amount of

compensation should be set-off against any recovery Plaintiff may receive in this action.

       5.      In further answer and for its defense, Plaintiff has failed to state a claim upon

which relief can be granted.

       6.      In further answer and for its defense, Defendant states that it exercised all care

reasonably necessary to prevent the alleged deprivation and alleged injury for which liability is

asserted.

       7.      In further answer and for its defense, Plaintiff’s alleged injuries were proximately

caused by an unforeseeable independent, intervening and/or superseding event(s) beyond the

control, and unrelated to the conduct of this Defendant. Defendant’s alleged acts, if any, were

superseded by the wrongful conduct of others.

       8.      In further answer and for its defense, Defendant states that the carelessness and/or

negligence of Plaintiff caused or contributed to cause whatever injuries or damages Plaintiff may

have allegedly suffered, if any, and for that reason, Plaintiff may not recover from Defendant

and/or any recovery by Plaintiff must be reduced in accordance with the percentage of Plaintiff’s

comparative fault per the principles set forth in 735 ILCS 5/2-1116.

       9.      In further answer and for its defense, Plaintiff’s alleged injuries and damages

were caused or contributed to be caused by her pre-existing comorbidities.




                                           Page 3 of 5
10402074.1
        10.     In further answer and for its defense, Defendant states that Plaintiff has failed to

mitigate her damages, and for that reason, Plaintiff may not recover from Defendant and/or any

recovery by Plaintiff must be reduced to the extent Plaintiff failed to mitigate her damages.

        11.     In further answer and for its defense, Defendant states that Plaintiff’s claims are

barred by the applicable statute of limitations.

        12.     In further answer and for its defense, Defendant states that Plaintiff has failed to

file the health care professional’s report and certificate of merit required by 735 ILCS 5/2-622,

and this matter should be dismissed.

        13.     In further answer and for its defense, Defendant states that Plaintiff’s claims are

barred, in whole or in part, because Plaintiff has failed to join all parties who are necessary

and/or indispensable to adjudication of this action.

        14.     In further answer and for its defense, Defendant states that a valid arbitration

agreement was executed and upon dismissal of the wrongful death claim this matter should be

referred to arbitration.

        15.     Defendant hereby reserves the right to plead any additional affirmative defenses

that may be appropriate based upon additional facts learned through the discovery process.

        WHEREFORE, having fully answered Plaintiff’s Complaint and filing Motions to

Dismiss Counts II and III contemporaneously herewith, Defendant Granite Nursing and

Rehabilitation Center, LLC prays to be dismissed with costs to Plaintiff and for such other and

further relief as the Court deems proper and just.

                 DEFENDANT DEMANDS TRIAL BY JURY OF TWELVE




                                             Page 4 of 5
10402074.1
                                           SANDBERG PHOENIX & von GONTARD P.C.


                                    By: /s/ Stephen M. Strum
                                           Stephen M. Strum, #6200251
                                           Jonathan W. McCrary, #6314603
                                           600 Washington Avenue
                                           15th Floor
                                           St. Louis, Missouri 63101-1880
                                           314-231-3332
                                           314-241-7604 (Fax)
                                           E-mail: sstrum@sandbergphoenix.com
                                                    jmccrary@sandbergphoenix.com

                                           Attorneys for Defendant
                                           Calhoun Nursing and Rehabilitation Center, LLC




                                    Certificate of Service

        I hereby certify that on the 3rd day of October, 2018, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon the following:

Kenneth B. Graves
Graves Law Office
938 South Fourth Street
Springfield, IL 62703
kengraves@kengraveslaw.com
kengraves@driveagainnow.com



                                           /s/ Stephen M. Strum




                                         Page 5 of 5
10402074.1
